                 Case 19-18996-AJC       Doc 81    Filed 04/24/20     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

IN RE:
                                                            CASE NO.: 19-18996-AJC

MARIA M VALLEJO
AKA MARIA MERCEDES VALLEJO TAMAYO
                                                            CHAPTER: 13
                      Debtor(s).
                                                     /
SECURED CREDITOR’S RESPONSE IN OPPOSITION TO DEBTOR’S EMERGENCY
                MOTION TO REINSTATE CASE. [DE76]
                    (Re property: 18181 NE 31 CT Apt. 1610, Aventura, FL 33160)


         COMES NOW, SELECT PORTFOLIO SERVICING, INC., SERVICER FOR U.S.
BANK, N.A., SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL ASSOCIATION,
ON BEHALF OF THE HOLDERS OF BEAR STEARNS ASSET BACKED SECURITIES I
TRUST 2006-HE6, ASSET-BACKED CERTIFICATES SERIES 2006-HE6 (“Secured
Creditor”), by and through its undersigned counsel, files this Response in Opposition to Debtor’s
Emergency Motion to Reinstate Case [DE76] (the “Motion”), and in support, respectfully alleges
the following:
1. On April 13, 2020, Debtor filed an Emergency Motion to Reinstate Case [DE 76], alleging
    she was current with plan payments, complied with the Trustee’s deficiencies prior to the
    dismissal, and Debtor’s counsel was holding $0.00.
2. Secured Creditor holds a security interest in real property located at 18181 NE 31 CT Apt.
    1610, Aventura, FL 33160. According to the Miami-Dade County Property Appraiser’s
    website, Debtor is not receiving a homestead exemption.
3. Secured Creditor affirms that a Proof of Claim [Claim 3] was filed on August 7, 2019 in the
    secured amount of $372,958.53 with $60,119.96 in arrears and $1,466.40 as the monthly
    payment.
4. The Trustee’s Response to Debtor’s Motion [DE 78] outlines various deficiencies that have
    not been corrected, in addition to Debtor owing $32,769.87 to be current.




16-43665B2
               Case 19-18996-AJC         Doc 81     Filed 04/24/20      Page 2 of 3




5. Creditors Biscayne Cove Condo [DE79] and U.S. Bank [DE80] each filed their own
    respective objection to Debtor’s Motion laying out the numerous legal deficiencies, history
    of delays of Debtor’s bankruptcy petitions, and Secured Creditor joins in their objections.
6. Secured Creditor filed a foreclosure action (2016-029854-CA-01) on November 18, 2016
    that has been pending due Debtor’s bankruptcy petitions.
7. Debtor’s 3rd Amended Plan [DE70], filed March 10, 2020, lists Secured Creditor under
    III.A#4, however, it no longer funds Secured Creditor properly and still incorrectly lists the
    subject property address as 18151 NE 31CT UNIT 1610. The correct property address is
    18181 NE 31st CT unit 1610.
8. As Debtor’s Motion is untimely, unsupported, and her counsel is not holding funds to
    reinstate, Secured Creditor Objects to Debtor’s relief requested.
9. Secured Creditor reserves the right to supplement and/or amend this Response in the future.


        WHEREFORE, Secured Creditor respectfully requests that this Court enter an Order
denying the Debtor’s Motion and awarding any and all other relief that this Court deems just and
appropriate.


                                                  /s/ BRIAN L. ROSALER

                                              BRIAN L. ROSALER
                                              Florida Bar No.: 0174882
                                              POPKIN & ROSALER, P.A.
                                              Attorney for Secured Creditor
                                              1701 West Hillsboro Boulevard, Ste 400
                                              Deerfield Beach, FL 33442
                                              Telephone: (954) 360-9030
                                              Facsimile: (954) 420-5187
                                              Email: bankruptcy@popkinrosaler.com




16-43665B2
                Case 19-18996-AJC       Doc 81     Filed 04/24/20     Page 3 of 3




        I HEREBY CERTIFY that a true copy of the foregoing was provided via electronic
and/or Regular U.S. Mail to the parties listed on the below service list, this this   24   day of
April , 2020.

Maria M Vallejo
18181 NE 31 CT Apt. 1610
North Miami Beach, FL 33160

Michael Marcer, Esq.
3850 Bird Road, Penthouse I
Coral Gables, FL 33146

Trustee
Nancy K. Neidich
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave., Suite 1204
Miami, FL 33130


                                                 /s/ BRIAN L. ROSALER

                                             BRIAN L. ROSALER
                                             Florida Bar No.: 0174882
                                             POPKIN & ROSALER, P.A.
                                             Attorney for Secured Creditor
                                             1701 West Hillsboro Boulevard, Ste 400
                                             Deerfield Beach, FL 33442
                                             Telephone: (954) 360-9030
                                             Facsimile: (954) 420-5187
                                             Email: bankruptcy@popkinrosaler.com




16-43665B2
